FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


NATIONAL ASSOCIATION OF AFRICAN            No. 16-56479
AMERICAN-OWNED MEDIA, a
California limited liability company;         D.C. No.
ENTERTAINMENT STUDIOS                      2:15-cv-01239-
NETWORKS, INC., a California                 TJH-MAN
corporation,
                 Plaintiffs-Appellants,
                                              ORDER
                  v.

COMCAST CORPORATION, a
Pennsylvania corporation,
                Defendant-Appellee.



                  Filed February 4, 2019

Before: MARY M. SCHROEDER, MILAN D. SMITH,
 JR., and JACQUELINE H. NGUYEN, Circuit Judges.
2                 NAAAOM V. COMCAST

                         ORDER

    The panel unanimously votes to deny the petition for
panel rehearing. Judge M. Smith and Judge Nguyen vote to
deny the petition for rehearing en banc, and Judge Schroeder
so recommends. The full court has been advised of the
petition for rehearing en banc, and no judge of the court has
requested a vote on it. Fed. R. App. P. 35. The petition for
panel rehearing and the petition for rehearing en banc are
DENIED.